Citation Nr: 0308706	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension either 
on a direct basis or as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In March 2002, a video-conference hearing was held before 
M.W. Greenstreet, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b)(c)(West 
2002). A transcript of that hearing has been associated with 
the record on appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been developed.

2. A September 1997 rating decision denied to reopen service 
connection for PTSD based on new and material evidence; and 
denied service connection for hypertension on a direct basis 
and hypertension secondary to PTSD. 

3. The veteran was advised of the September 1997 decision and 
his appellate rights in a September 1997 letter but did not 
perfect an appeal.

4. Evidence added to the record since the September 1997 
rating decision is so significant that it must be considered 
to decide fairly the merits of the veteran's claims for 
entitlement to service connection for PTSD, hypertension, and 
hypertension secondary to PTSD.

5.  The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in Thailand during the 
Vietnam War.


CONCLUSIONS OF LAW

1. The September 1997 rating decision, denying to reopen 
service connection for PTSD based on new and material 
evidence, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2. The September 1997 rating decision, denying to reopen 
service connection for hypertension on a direct and secondary 
to basis based on new and material evidence, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

3. New and material evidence has been received since the 
September 1997 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD and 
hypertension on a direct and secondary basis. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

4. PTSD was incurred during active military service. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent identified medical and 
other records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.





II.  New and material evidence

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. Further, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Claims that are the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to them. If the claim is thus reopened, it will be 
reviewed on a de novo basis, with consideration given to all 
the evidence of record. 38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 PTSD. App. 273 (1996). For claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 38 C.F.R. § 3.156 (2002). Since the 
matter currently before the Board was initiated in prior to 
the change, however, the pre-August 29, 2001 definition of 
new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 PTSD. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 PTSD. App. 216 (1995); Justus v. 
Principi, 3 PTSD. App. 510 (1992). See also Robinette v. 
Brown, 8 PTSD. App. 69 (1995).

The RO has denied the PTSD issue several times since 1988.  
The last final decision denying the veteran's claim to reopen 
for PTSD was in September 1997.  In the same decision, the RO 
denied the veteran's claim for entitlement to service 
connection for hypertension on a direct basis and as 
secondary to PTSD.  This was the last final decision of 
record for these issues in this case.  The specified basis 
for the RO's September 1997 denial of the claim for reopen 
for service connection for PTSD was essentially that the 
veteran's claimed stressors had not been verified.  The RO's 
basis of denial for service connection for hypertension on a 
direct basis was that the disorder was not shown in service 
and there was no medical evidence linking a current disorder 
to service.  The RO's basis of denial for service connection 
for hypertension due to PTSD was that the veteran, at that 
time, was not service connected for PTSD.

The evidence added to the record since September 1997 may be 
briefly summarized. With respect to PTSD, the evidence 
includes an April 2001 VA psychiatric examination report, 
military history records from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
received in June 2001, and a transcript of a March 2002 
videoconference hearing held before the undersigned.  The 
Board concludes that this new evidence bears directly and 
substantially upon the specific matters under consideration 
and is of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claims. Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and his claim for service connection for PTSD is reopened.

With respect to the foregoing, the Board also finds that the 
veteran's claim to reopen the issue of entitlement to service 
connection for hypertension on a direct and secondary basis 
is warranted because it is intertwined with the PTSD issue.  
Thus, the Board concludes that this new evidence bears 
directly and substantially upon the specific matters under 
consideration and is of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claims. Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and his claims for service connection for PTSD 
and hypertension are reopened.  

With respect to the PTSD issue, the Board has determined that 
the evidence of record is sufficient to decide the reopened 
claim for service connection for PTSD, which will be 
addressed below.  

With respect to the hypertension issue, however, although the 
record contains sufficient evidence to reopen the veteran's 
claim, it must be remanded for further development, as 
described in the Remand section of this decision. 

III. Service connection

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2002); see 
Cohen v. Brown, 10 PTSD. App. 128, 138 (1997).  Where a 
current diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed.  Id. At 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. § 
3.304(f).  If the claimed stressor is not combat related, its 
occurrence must be corroborated by credible supporting 
evidence. Cohen, 10 PTSD. App. at 142.  When a claim for PTSD 
is based on a non-combat stressor, "the non[-]combat 
veteran's testimony alone is insufficient proof of a 
stressor." Moreau v. Brown, 9 PTSD. App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence." Id. Corroboration does not 
require, however, "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process." Suozzi v. Brown, 10 PTSD. App. 
307, 311 (1997).




IV. Factual Background

The veteran's service personnel records indicate that the 
veteran served in Thailand at different times from 1970 to 
1972.  According to his DD Form 214, his military 
occupational specialty was as an airplane mechanic.

The veteran's service medical records reveal that he was 
treated at the 432nd United States Air Force Hospital at the 
Udorn Air Force Base in Thailand on April 10, 1970.

VA outpatient records dated since the late 1980s reveal 
various diagnoses of PTSD.

According to an April 2001 VA examination report, the 
examiner diagnosed the veteran with moderate to severe PTSD 
with depression due to the veteran's Indo China experience, 
noncombat.  The examiner noted by history that the veteran 
described several incidents in which the veteran saw dead 
bodies and wounded people.  The veteran described two 
incidents when his base was attacked by air.  In one 
instance, 9 airmen were killed.  During the second attack, 4 
were killed.

In July 2001, VA received correspondence from the USACRUR.  
As part of its correspondence, USACRUR confirmed that on 
April 10, 1970, 9 servicemen were killed when an American 
airplane crashed at the Udorn Air Force Base in Thailand.  
According to the documentation, the plane crashed into a 
housing area on base due to battle damage while attempting an 
emergency landing at Udorn Air Force Base.  The crew ejected 
successfully but nine buildings were destroyed and nine 
personnel lost their lives as a result of the crash.  The 
aircraft was hit while on a reconnaissance mission.

In March 2002, the veteran and his mother testified before 
the undersigned by videoconference.  In pertinent part, the 
veteran recalled an airplane accident at Udorn Air Force Base 
in May of 1970.  The veteran recalled that he was on the 
flight line and that's why he went to the scene of the crash.  
The veteran testified that he continued to experience 
nightmares of this experience after service.  The veteran's 
mother testified that she has observed the veteran's behavior 
since service, and that he developed a "short fuse".

V. Analysis

Based on a review of the evidence of record, the Board finds 
that service connection for PTSD is warranted.  The veteran 
contends that he developed PTSD as a result of service while 
stationed in Thailand.  He maintains that, as an airplane 
mechanic stationed at two different Air Force bases in 
Thailand, he witnessed enemy attacks, plane crashes, and 
death.  The veteran recalled one incident where 9 servicemen 
were killed at Udorn Air Force Base some time around May 
1970.  The veteran does not contend that he participated in 
combat.  Although the veteran's service personnel records 
indicate that he served in Thailand two different times from 
1970 to 1972, the personnel records are ambiguous with 
respect to exact dates.  Nevertheless, the Board notes that 
the service medical records indicate that the veteran was 
treated at the 432nd United States Air Force Hospital at the 
Udorn Air Force Base in Thailand on April 10, 1970. 

The foregoing service medical record is vital to the 
veteran's claim because USASCRUR confirmed that an Air Force 
plane crashed into a housing area on the Udorn Air Force Base 
on April 10, 1970, destroying 9 buildings.  As a result, 9 
servicemen on the ground were killed.  With this documented 
history, the Board adopts the findings made by a VA examiner 
in an April 2001 examination report.  According to the 
report, the VA examiner diagnosed the veteran with PTSD due 
to his experiences in Indo China, specifically to include an 
incident in which 9 servicemen were killed.

Furthermore, in light of the foregoing evidence, the Board 
finds the March 2002 testimony provided by the veteran and 
his mother credible.  

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the April 2001 VA examiner's 
findings.  The Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 PTSD. App. 171 (1991).  While the 
details may differ to some degree, nevertheless, the 
veteran's service medical records confirm that the veteran 
was stationed at the Udorn Air Force Base in Thailand on 
April 10, 1970, on the same day that a terrible airplane 
crash occurred killing 9 servicemen and destroying 9 
buildings.  As noted above, corroboration does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process." Suozzi v. Brown, 10 PTSD. App. 307, 311 (1997).  
The Board finds that it is highly probable that the veteran 
was on the flight line on April 10, 1970, as he testified in 
March 2002, given that his military occupational specialty 
was as an airplane mechanic, and that he witnessed the plane 
crash into the 9 buildings, or witnessed its aftermath.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for PTSD is 
warranted.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the claim is reopened; 
and service connection for PTSD is granted.

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, to include as 
secondary to PTSD, the claim is reopened and the appeal is 
allowed to this extent only.





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  Based on a review of the record, the veteran 
has not been notified of the VCAA.  This must be done.

In addition, in light of the Board's grant of service-
connection for PTSD, and the reopening of the veteran's 
service connection claim for hypertension, to include as 
secondary to PTSD, this issue must be remanded to the RO for 
adjudication before the Board may address it.
 
To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
examination to determine whether the veteran 
currently has hypertension.

a.  Please send the claims folders to the 
examiner to review.  Inform the examiner that 
the service personnel and medical records are 
located in Volumes I and II.  (The veteran's 
service personnel and medical records are in 
large envelopes in each Volume.)  It appears 
that the service medical records show no 
finding of complaints of or treatment for 
hypertension.

b.  The post-service medical records show that 
the veteran was first diagnosed with 
hypertension in the 1990s.

c.  According to an April 2001 VA examination 
report, the veteran was diagnosed with 
hypertension, with a history of taking 
medication to control it. (This medical record 
is located in Volume II, and marked with a 
yellow tab on the right side of the claims 
file that reads "4/01 PTSD VAX".)

d.  The physician should address the evidence 
of record, to include the foregoing evidence, 
and support the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case, including whether it is 
"likely," "at least as likely as not," or 
"unlikely" that any current hypertension, is 
proximately due to service; or secondary to 
the service-connected PTSD.  ("As likely as 
not" does not mean "possible," but, rather, 
that the medical evidence both in favor of and 
against a causal relationship is so evenly 
balanced that, in the examiner's expert 
opinion, it is as medically sound to determine 
that there is a causal connection as it is to 
find against such a connection.)

?	Inform the examiner that service 
connection may be warranted for 
disability proximately due to or the 
result of a service-connected 
disorder, to include where 
aggravation of a nonservice-
connected disorder is proximately 
due to or the result of a service-
connected disability.  In the case 
of aggravation, such secondary 
disorder is compensable only to the 
degree of disability over and above 
the degree of disability which would 
exist without such aggravation.  
38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448, 449 
(1995).  

e.  If, in the examiner's opinion, the veteran 
does not cooperate or fails to report, then 
please have the examiner review the record and 
address the foregoing questions based on a 
review of the record without a physical 
examination.

f.  If it is not medically possible to make 
the foregoing findings, the examiner should 
state this and explain why.

3.  Readjudicate the issue of entitlement 
to service connection for hypertension, 
to include as secondary to PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

